McCALEB, J.
(Concurring).
While I am in agreement with the majority view, I am unable to subscribe to the approval of the dictum contained in the case of State ex rel. Charles v. Board of Commissioners of Port of New Orleans, 159 La. 69, 105 So. 228, to the effect that civil service employees, suspended during the pendency of criminal charges, must be reinstated with full pay for the period oí their suspension if they are subsequently acquitted. Albeit, under the provisions of Section 34 of the City Civil Service Law, Act 171 of 1940, now LSA-R.S. 33:2391-2433, it is only in cases in which the suspension is for political or religious reasons that reinstatément with full pay is mandatory. In all other cases, allowance of full pay for lost time upon reinstatement rests within the discretion of the City Civil Service Commission.